Citation Nr: 0031831	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
amputation of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The appellant had unverified Army National Guard service from 
October 1976 to August 1982 and from August 1984 to December 
1985 with several periods of active duty for training, to 
include from June 15, 1985 to June 29, 1985.

This matter arises from a December 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.

The Board notes that in the appellant's substantive appeal of 
July 1999, he requested both a Travel Board Hearing and an RO 
hearing.  The RO hearing was scheduled for November 1999.  
The October 1999 notification letter mailed to the appellant 
was returned by the U.S. Postal Service, and the appellant 
failed to appear for the hearing.  Likewise the appellant 
failed to respond to an October 1999 VA letter of inquiry 
regarding the Travel Board Hearing request.  A note 
accompanying the file indicates that the appellant's 
"whereabouts" are unknown, and his service representative 
was unsuccessful in attempts to contact him.   


FINDINGS OF FACT

1.  In December 1986, the RO denied the appellant's claim for 
service connection for amputation of his right lower leg on 
the basis that the diagnosed thrombophlebitis and subsequent 
surgery were not related to the appellant's June 1985 period 
of active duty for training; he failed to substantively 
appeal that determination.

2.  The appellant's request to reopen his claim for service 
connection for amputation of the right lower leg was denied 
by the RO in August 1994 on the basis that he had not 
submitted new and material evidence; he failed to 
substantively appeal that determination.

3.  Evidence received since the RO's August 1994 decision is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the appellant's claim of 
entitlement to service connection for a right below the knee 
amputation.  


CONCLUSIONS OF LAW

1.  The August 1994 rating decision which denied the 
appellant's request to reopen a claim of entitlement to 
service connection for a right leg amputation is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has not been received since the 
August 1994 rating decision, and the appellant's claim of 
entitlement to service connection for amputation of the right 
leg has not been reopened.  38 U.S.C.A. § 5108 (West 1991), 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has had several periods of active duty for 
training with the Army National Guard (ARNG), with his last 
period of active duty for training in June 1985.  Records 
from the ARNG reveal that during summer training in June 
1985, the appellant reported to sick call with swollen toes 
and complaints of pain in his right leg.  He reported having 
had a thrombectomy in March 1985.  The medical officer noted 
the possibility of a recurrent thrombophlebitis and 
recommended evacuation of the appellant from the field.  A 
subsequent line of duty investigation found that the 
appellant's condition existed prior to active duty for 
training and did not occur during the line of duty.  He was 
discharged from the ARNG effective December 1985.  

In October 1985, the appellant filed a claim for service 
connection for blood clots and amputation of his right leg.  
By rating decision in December 1986, the RO denied service 
connection for amputation of the right leg.  The RO found 
that, at the time of active duty for training, the appellant 
was prescribed Coumadin for a previous thrombectomy.  He 
informed his superiors before his annual training of his 
prescribed medication and assured them that he was fit to 
attend annual training.  He reported that he was playing 
basketball and running regularly without problems.  A line of 
duty investigation determined that the appellant's right leg 
disability pre-existed service and that the subsequent right 
lower leg amputation was not caused by, or related to his 
active duty for training.  The appellant noted disagreement 
with the RO's decision and was issued a statement of the case 
in July 1987.  He failed to file a substantive appeal.  

In January 1991, and again in August 1994, the appellant's 
requests to reopen his claim were denied by the RO on the 
basis that he had failed to submit new and material evidence.  
He noted his disagreement with the August 1994 decision and a 
statement of the case was issued in June 1995.  He failed to 
substantively appeal that decision which became final in 
August 1995.  38 U.S.C.A. § 7105(d).  

The evidence before the RO in 1994 included the appellant's 
medical records from his period of active duty for training, 
a line of duty determination, and private medical records 
covering the period from March 1985 to September 1989.  The 
private records revealed surgical treatment for an occluded 
proximal right popliteal artery in March 1985, with a 
subsequent diagnosis in July 1985 of complete thrombosis of 
the distal femoral and proximal popliteal artery of the right 
leg.  A July 1985 clinical record indicated that the 
occlusion of the popliteal artery was of "longstanding" 
duration rather than an "acute embolic phenomena."  The 
appellant was later diagnosed as having polycythemia vera, 
and after multiple attempts to reopen the occluded artery, a 
right below the knee amputation was performed in September 
1985 for profound ischemia of the right lower extremity. 

In December 1998, the appellant requested that his claim for 
aggravation of his right leg condition be reopened.  He 
submitted a duplicate copy of a DA Form 2173 which showed a 
medical determination that he should not have been allowed to 
go to annual training.  He also asserted that he injured his 
leg during his active duty for training as a result of the 
long march he was subjected to.  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

In reviewing the evidence submitted, the Board finds that it 
is duplicative and has been considered previously by the RO 
in its 1986 decision.  The appellant's statement that his 
claim goes to an underlying injury which caused the 
amputation may be new, but it is not material for the 
purposes of reopening his claim.  As a layperson, he is not 
competent to offer a medical diagnosis, or provide the 
necessary medical nexus required to reopen his claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, his private 
medical records submitted in 1990 showed that the occlusion 
of his popliteal artery was a chronic condition of 
longstanding duration, related to a diagnosis of polycythemia 
vera, and not secondary to any injury.  The appellant has not 
submitted any medical evidence to show a relationship between 
the amputation of his right lower leg and active duty for 
training. 

Accordingly the Board finds that there has been no evidence 
submitted, which by itself, or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
appellant's claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Thus, it follows that the claim for service connection for 
amputation of the right leg has not been reopened.  The Board 
views the above discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim for 
service connection.  See Graves v. Brown, 8 Vet. App. 522, 
524-525 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER


New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for amputation 
of the right leg, the appeal is denied.



		
	RENÉE M. PELLETIER 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 5 -


